Filed 4/6/15 In re C.F. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




In re C. F., a Person Coming Under the Juvenile Court                                        C076257
Law.
SACRAMENTO COUNTY DEPARTMENT OF
HEALTH AND HUMAN SERVICES,                                                       (Super. Ct. No. JD234198)


                   Plaintiff and Respondent,

         v.

D.R.,

                   Defendant and Appellant.



         Mother, D.R., appeals the juvenile court’s determination denying her reunification
services with the minors, Cecilia F. and Savannah R1. The trial court found two




1      Although both Cecilia and Savannah were the subject of petitions, the notice of
appeal only lists Cecilia’s case. Thus, the record on appeal does not contain the petition
for Savannah.

                                                             1
reunification bypass provisions applied; specifically that mother had previously had
reunification services and her parental rights terminated to the minors’ half sibling, and
mother had not made reasonable efforts to treat the problems that led to the removal of
the half sibling. Mother contends the bypass provisions do not apply as she had made
reasonable efforts to treat the problems that led to the removal of the half siblings. We
affirm.
                                       BACKGROUND
          In 2009, the minors’ half sibling, A. R., was declared a dependent of the court
based on allegations of domestic violence between mother and A. R.’s father. The
juvenile court found mother had a history of engaging in domestic violence with A. R.’s
father, dating back to at least December 2008. The domestic violence included father
pushing mother, slapping her in the face with an open hand, punching her in the face and
stomach, and hitting her in the face with a wooden chair. A. R.’s father had also pointed
a handgun at mother and threatened to kill her. The incident resulted in mother suffering
a broken jaw. Mother denied the allegations, and minimized the domestic violence,
stating it was the first time. Mother’s case plan included general weekly counseling, a
domestic violence program, and parenting classes. Mother did not participate or engage
in any services. In July 2010, the juvenile court found mother had not made any progress
alleviating or mitigating the causes necessitating placement and terminated reunification
services, she had failed to meet with the Sacramento Department of Health and Human
Services (the Department), failed to participate in any court ordered services, and had
been inconsistent in her visitation. In December 2010, the juvenile court terminated
parental rights.
          In December 2012, the Department received a referral alleging domestic violence
between mother and Cecilia’s father, Anthony F. Mother sustained bruises on the right
side of her face, marks/bruises on her left shoulder and around the base of her neck, and a
swollen lip. Father fled the scene prior to law enforcement officers arriving. Mother

                                               2
refused to press charges, saying she did not want to be a “ ‘snitch’ ” and did not want
Anthony to return to jail. She stated Anthony “only made a ‘bad decision today.’ ” The
parents agreed to participate in a parenting program.
       In January 2014, the Department filed a petition under Welfare and Institutions
Code2 section 300 alleging the parents had failed to protect Cecilia, “in that they have a
history of engaging in acts of domestic violence in the presence of the child.” The
violence included father calling mother names, attempting to grab the car seat away from
mother while Cecilia was restrained in the seat, putting his arm around mother’s neck and
attempting to choke her, biting mother’s wrist, and cursing at Cecilia’s half sibling,
Savannah. The petition also alleged mother had a lengthy history of domestic violence in
relationships and had failed to remedy the pattern of violence. Mother had also failed to
follow through with obtaining a restraining order, a formal custody order, and had not
gotten a necessary safety lock on her front door. Mother did not appear at the initial
proceeding.
       The incident that led to the filing of the petition occurred on December 6, 2013.
Mother and Anthony got into an altercation when Anthony came to pick up Cecilia. The
parents were each holding one side of the infant seat, and Anthony was pulling on it,
while Cecilia was in the seat. Anthony then bit mother on the arm. When mother set
Cecilia down, Anthony jumped on mother from behind and tried to choke her. Anthony
then left with Cecilia.
       Mother denied any prior domestic violence with Anthony but admitted there was
verbal abuse. Law enforcement officers gave mother a packet and told her to file for
temporary custody. The social worker provided mother with information on an agency
that could assist her in filling out the paperwork for a restraining order and custody.




2      Undesignated statutory references are to the Welfare and Institutions Code.

                                              3
Mother reported she had some learning difficulties and the social worker advised her that
the agency could help her. Mother agreed not to allow Anthony to have further contact
with Cecilia. Mother denied any current drug use, but acknowledged she had a past
history of substance abuse.
       When asked about the December 2012 domestic violence incident between her
and Anthony, mother claims she had forgotten it. She said she and Anthony had stayed
together after that domestic violence incident, and “participated in some couples groups
through their church; however [Anthony] stopped attending the groups with her and their
relationship declined after that.” Mother also indicated there had been domestic violence
with Savannah’s father, Aaron Q. He had made threats toward her and Savannah, had
substance abuse issues, and had threatened to kidnap her and Savannah.
       Almost two weeks after the December 6, 2013 incident, mother had not followed
through to obtain a restraining order or custody. Mother stated she did not have
transportation and had trouble filling out the forms due to a learning challenge. The
social worker reminded mother about how to get help and provided mother with 10 all-
day bus passes. Mother agreed to follow through with attending a divorce workshop and
a restraining order workshop at the family courthouse. The social worker and mother
also discussed getting a lock for the front door.
       By January 3, 2014, mother had still not obtained or sought a restraining order or
custody of the children. Mother denied being told she needed to follow through and
denied any need for further services or assistance from the Department. Mother claimed
she had completed three random drug tests. The social worker reminded her she had only
completed one random test and had missed several others.
       Mother reported her relationship with Anthony was “good” until six months into
their marriage in December 2011. She denied any physical abuse until the December 6,
2013 incident. She stated she had not filed for divorce “because she is a person with a



                                              4
‘heart’ ” and did not want to cause Anthony more pain while he was going through a
difficult time.
       The social worker noted the bypass provisions of section 361.5,
subdivision (b)(10) and (b)(11) (hereafter subdivision (b)(10) and (b)(11)) applied to
mother. Nonetheless, the social worker recommended services for mother, as she had
been cooperative and was no longer in a relationship with Anthony.
       Mother reported on January 29, 2014, she had had contacted a parenting class, and
a domestic violence class, although she had not begun attending any classes. As of
February 6, 2014, the social worker reported mother was setting up her domestic violence
classes and counseling.
       Also on January 29, 2014, mother admitted that she had smoked
methamphetamine three days earlier. She tested positive for methamphetamine and
barbiturates on January 30, 2104. Mother did not show up for a scheduled test on
February 3, but tested negative on February 4, 2014. She did not show up for a scheduled
test on February 18, 2014.
       Anthony stated mother had “left for another state and does not want to engage in
services.” He also reported he had received text messages from mother stating she was
using drugs. Mother denied using drugs or intending to leave the state. She stated she
had fixed the lock for her apartment door and would be participating in a parenting class
on February 25, 2014.
       On February 27, 2014, the social worker reported mother was struggling to have
consistent visits with the minors and her participation in ameliorating the problems,
which led to removal, was minimal. Nonetheless, the social worker concluded it would
be in the children’s best interest, particularly the half sibling Savannah, for mother to
receive reunification services. As of the hearing date, March 20, 2014, mother had
missed another scheduled drug test. Mother had not attended parenting classes and had
not been set up for the domestic violence intake assessment.

                                              5
       The social worker testified at the hearing that mother had engaged in the initiation
of services, was completing her mental health evaluation, did an alcohol and drug
assessment, and had drug tested a couple of times. The social worker was hopeful
mother could complete services and would be able to reunify in six months. The social
worker acknowledged mother had not yet engaged in any substance abuse services, had
not engaged in a domestic violence program, general counseling, or parenting classes.
       The juvenile court found the jurisdictional allegations true, sustained the petitions,
and adjudged the children dependents. The juvenile court ordered the children removed
from parental custody. The juvenile court also found the bypass provisions of
subdivision (b)(10) and (b)(11) applied to mother, in that mother had failed to reunify
with a half sibling and mother had not made reasonable efforts to treat the problem that
led to removal of the half sibling, and mother’s parental rights over the half sibling had
been permanently severed. Specifically, the juvenile court noted it was not necessary that
mother had completely fixed the problem and that it was appropriate to consider, among
other factors, mother’s learning disability. But, the half sibling “was a dependent child in
2009 as a result of domestic violence. The mother had five years to recognize that there
are issues in her relationships to identify the issues to complete services, get help, and
eliminate the problem. And the mother has not taken any steps to address the issue.
Even after the dependency of this action, the mother’s efforts have been fairly minimal.”
The juvenile court did not find the provision of reunification services to mother would be
in the children’s best interest. The juvenile court considered the likelihood of success
and the level of relationship between the parent and child. The juvenile court noted
mother failed to appear at the initial proceedings, and her response to the children being
removed had been to use methamphetamine thereby increasing the risk to the children
and the problems that needed to be overcome. In the two months since the children had
been removed, mother “is not yet in parenting classes, is not yet in domestic violence, is
not regularly engaging in any urinalysis testing, is not engaging in substance abuse

                                              6
treatment. . . . [¶] The evidence also establishes, that it wasn’t even until March that the
mother became regular in engaging with her visitation.” While Savannah seemed excited
to see mother, the relationship did not appear to be reciprocated by mother. There were
missed visits and not much of a demonstrated parent-child relationship. Accordingly, the
juvenile court denied reunification services to mother.
                                         DISCUSSION
       Mother contends the juvenile court erred when it denied her reunification services
based on the bypass provisions of subdivision (b)(10) and (b)(11). She contends the
record does not show she failed to make a reasonable effort to treat the cause of the prior
problems and that she was not required to cure the problem leading to removal of the half
sibling, just make reasonable efforts.
       When a child is removed from the parent’s home, reunification services may be
offered to the parent, “ ‘in an effort to eliminate the conditions leading to loss of custody
and facilitate reunification of parent and child. This furthers the goal of preservation of
family, whenever possible. [Citation.]’ [Citations.] Section 361.5, subdivision (b) sets
forth certain exceptions--also called reunification bypass provisions--to this ‘general
mandate of providing reunification services.’ ” (In re Allison J. (2010) 190 Cal. App. 4th
1106, 1112.) Subdivision (b)(10) and (b)(11) “authorize the denial of services to a parent
who has failed to reunify with another child or whose parental rights to another child
were terminated if the court finds that the parent ‘has not subsequently made a reasonable
effort to treat the problems that led to removal of the sibling or half sibling. . . .’ ”
(R.T. v. Superior Court (2012) 202 Cal. App. 4th 908, 914.) An order denying
reunification services is reviewed for substantial evidence. (Cheryl P. v. Superior Court
(2006) 139 Cal. App. 4th 87, 96.)
       “We do not read the ‘reasonable effort’ language in the bypass provisions to mean
that any effort by a parent, even if clearly genuine, to address the problems leading to
removal will constitute a reasonable effort and as such render these provisions

                                                7
inapplicable. It is certainly appropriate for the juvenile court to consider the duration,
extent and context of the parent’s efforts, as well as any other factors relating to the
quality and quantity of those efforts, when evaluating the effort for reasonableness. And
while the degree of progress is not the focus of the inquiry, a parent’s progress, or lack of
progress, both in the short and long term, may be considered to the extent it bears on the
reasonableness of the effort made. [¶] Simply stated, although success alone is not the
sole measure of reasonableness, the measure of success achieved is properly considered a
factor in the juvenile court’s determination of whether an effort qualifies as reasonable.”
(R.T. v. Superior Court, supra, 202 Cal.App.4th at pp. 914-915.)
       Here, the record shows mother has had at least a five-year history of domestic
violence with all of the fathers of each of her children. In all that time, there is no
indication she ever once engaged in services to address or remedy domestic violence
problems. In the 2009 dependency case, she did not participate in services at all. She
denied any domestic violence had occurred and minimized the domestic violence.
Mother admitted there had also been domestic violence in her relationship with
Savannah’s father, Aaron. After an incident in 2012 with Cecilia’s father, Anthony,
mother refused to press charges in an effort to protect Anthony, claimed he had only
made a bad decision, and suggested this was the first violence in their relationship.
Although she agreed to engage in a parenting program, there is no indication she
participated in any domestic violence counseling. She claimed she and Anthony had
done “some” couples counseling in their church. There is no evidence for how long she
participated in this counseling or the kinds of matters addressed. After the 2013 incident,
and despite the 2012 incident, mother continued to deny any domestic violence between
her and Anthony. She was provided with instruction and advice on obtaining a
restraining order and custody, and with transportation assistance. She made no efforts to
follow through on these actions. She agreed to attend a divorce workshop and a
restraining order workshop. There is no evidence she did. In fact, she did not file for

                                               8
divorce to protect Anthony. She denied any need for further assistance or services from
the Department. By the time of the hearing, mother had not attended any parenting or
domestic violence classes, general or substance abuse counseling, she had not completed
her mental health evaluation and her visits with the children were inconsistent. Mother’s
history as to the duration, quality, and quantity of her efforts, as well as the lack of
progress and success, provide ample evidence to support the conclusion that she has not
made reasonable efforts to address those problems.
                                       DISPOSITION
       The order of the juvenile court denying mother reunification services is affirmed.




                                                          ROBIE                  , Acting P. J.



We concur:



      MURRAY                 , J.



      HOCH                   , J.




                                               9